Citation Nr: 0938910	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, previously claimed as cardiac 
arrhythmia.

2.  Entitlement to service connection for coronary artery 
disease, previously claimed as cardiac arrhythmia.

3.  Entitlement to service connection for osteoarthritis of 
the right knee


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to February 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, where the RO reopened and denied a claim 
of entitlement to service connection for coronary artery 
disease, previously claimed as cardiac arrhythmia.  The 
Veteran had a hearing before the Board in October 2008 and 
the transcript is of record.

Historically, in November 1985, the RO denied the Veteran's 
claim of entitlement to service connection for cardiac 
arrhythmia.  The Veteran did not appeal.  In December 2006, 
the Veteran requested that his claim be reopened and in March 
2007, the RO reopened and denied the claim.  Regardless of 
the RO's determination on the matter of reopening the 
Veteran's claim for service connection, that decision is not 
binding on the Board, and the Board must decide whether new 
and material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

The issue of entitlement to service connection for coronary 
artery disease, previously claimed as cardiac arrhythmia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for cardiac arrhythmia was denied by 
the RO in a final November 1985 decision.

2.  The additional evidence received since the November 1985 
RO decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection.

3.  In an October 2008 Board hearing, the Veteran requested 
to withdraw his claim for entitlement to service connection 
for osteoarthritis of the right knee. 


CONCLUSIONS OF LAW

1.  The November 1985 RO decision which denied service 
connection for cardiac arrhythmia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for coronary artery disease, 
previously claimed as cardiac arrhythmia.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) (2009).

3.  The criteria for withdrawal of a Substantive Appeal, for 
a claim of entitlement to service connection for 
osteoarthritis of the right knee, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Additional notification duties apply with respect to new and 
material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

A letter was sent to the Veteran in January 2007.  In light 
of the favorable decision to reopen the claim herein, the 
Board finds that any deficiency in complying with the VCAA 
concerning a reopened claim is harmless error and that no 
useful purpose would be served by remanding the appeal to the 
RO in this regard.  As discussed in more detail in the REMAND 
below, there is a further duty to assist him and that will be 
accomplished before consideration of his claim on the merits.

Service Connection-Right Knee

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The record shows 
that the Veteran, through his attorney, filed a substantive 
appeal in December 2007 with regard to the issue of 
entitlement to service connection for osteoarthritis of the 
right knee.  In a statement received at an October 2008 Board 
hearing, the Veteran's representative withdrew the appeal.  
Hence, there remains no allegation of error of fact or law 
for appellate consideration regarding the claim.  
Accordingly, the Board does not have jurisdiction to review 
the claim of entitlement to service connection for 
osteoarthritis of the right knee and it is dismissed.

New and Material Evidence 

In this case, the Veteran contends that his current coronary 
artery disease is related to service.  Specifically, he 
contends that the chest pain and heart palpitations he was 
treated for in service are related to his coronary artery 
disease today.  See October 2008 hearing transcript.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Certain chronic diseases (including 
arteriosclerosis) may be presumptively service connected if 
manifested to a compensable degree in the first postservice 
year.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, supra; Barnett v. 
Brown, supra.  

As noted above, service connection for cardiac arrhythmia, 
was denied by the RO in November 1985.  There was no appeal 
of this rating decision, and it became final.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the November 1985 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Gustus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Gustus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the November 1985 
decision included the Veteran's service treatment records, an 
August 1985 EKG report and an August 1985 VA examination 
report.

The service records show multiple occasions of treatment for 
complaints of chest pain with shortness of breath, and heart 
palpitations from 1960 to discharge in 1985.  A December 1962 
electrocardiogram report noted a premature ventricular beat 
(PVB).  However, there is no evidence of treatment for or a 
diagnosis of coronary artery disease.

The 1985 EKG showed sinus bradycardia and possible ischemia.

The 1985 VA examination report, which included a chest x-ray, 
showed no cardiopulmonary abnormality.

In reaching a determination on whether the claims should be 
reopened, the reason for the prior denial should be 
considered.  In the November 1985 rating decision, the RO 
denied service connection for cardiac arrhythmia because no 
cardiac pathology had been demonstrated.  

The evidence submitted since the November 1985 decision 
includes VA and private treatment records from 1988 to 2008 
and an October 2008 hearing transcript.

An April 1988 private electrocardiogram report notes 
significant variations and abnormalities with a diagnosis of 
sinus bradycardia.  A June 2002 VA treatment record noted 
asymptomatic sinus bradycardia.

An August 2006 private treatment record diagnosed coronary 
artery disease with a family history of myocardial 
infarction.  Both the Veteran's father and brother died from 
myocardial infarctions.  A January 2007 record noted coronary 
artery disease with possible recurrent angina.  The stress 
echocardiogram for ischemia was negative although the Veteran 
was only able to achieve 76 percent maximal heart rate.

In October 2008, a private examiner reviewed the Veteran's 
entire medical history and noted his care for the Veteran in 
recent years.  Specifically, he noted a 2006 emergent 
intervention after a cardiac arrest and follow-up treatment.  
He also noted a diagnosis of ischemic cardiomyopathy in 
September 2008.  See September 2008 private treatment record.  
The examiner also noted that the previously mentioned August 
1985 EKG report may have indicated ischemia, but he did not 
provide an opinion regarding the relationship between the 
Veteran's current heart problems and service.

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  The old evidence of 
record showed in-service treatment for chest pains, shortness 
of breath and heart palpitations and post-service records 
showing sinus bradycardia with possible ischemia.  The 
evidence also shows that the Veteran's claim was denied in 
1985 for lack of pathology.  The new evidence shows a current 
diagnosis of coronary artery disease and a 2008 private 
examiner note stating that the 1985 EKG may have indicated 
ischemia.  This new evidence, when considered with the old 
evidence, raises a reasonable possibility of substantiating 
the Veteran's claim because it shows a current diagnosis 
which may be related to prior treatment in service.  
Furthermore, the evidence shows possible ischemia in 1985 
indicating that the Veteran's heart problems occurred in 
service.  Therefore, the recent evidence is "new" because 
it had not previously been received and is "material" 
because it raises a reasonable probability of substantiating 
the claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board 
finds that new and material evidence has been submitted.  
Therefore, the claim is reopened.  However, the Board cannot, 
at this point, adjudicate the reopened claim, as further 
assistance to the Veteran is required to comply with the duty 
to assist.  This is detailed in the REMAND below.


ORDER

To the extent that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for coronary artery disease, the appeal is 
granted.  

REMAND

Though further delay is regrettable, additional development 
must be completed in order to adjudicate the Veteran's claim.

In order in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in- 
service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, post-service treatment records show evidence of 
a diagnosis and treatment for coronary artery disease.  
Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), the Veteran's service 
treatment records show treatment for chest pains, shortness 
of breath and heart palpitations during service.  Hickson 
element (2) has therefore been satisfied.

With respect to Hickson element (3), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern the relationship, if any, between the Veteran's 
current cardiovascular disease, to include coronary artery 
disease, and his in-service treatment for chest pains and 
heart palpitations.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
The Board notes that a VA examination has not been conducted 
with regard to the Veteran's claim.

Accordingly, the Board remands the case for further 
development to determine whether the Veteran's current 
coronary artery disease was incurred in active duty.  See 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
cardiovascular disease, to include 
coronary artery disease.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

The examiner should identify all current 
cardiovascular diseases.  As to each, he 
should advance an opinion on the 
likelihood (likely, at least as likely as 
not, not likely) that any current 
cardiovascular disease, to include 
coronary artery disease, is etiologically 
related to the Veteran's active duty 
service.  In this respect, the examiner 
should consider the Veteran's service 
treatment records and discharge report.  
The examiner should provide a complete 
rationale for conclusions reached.

2.  The RO should then readjudicate the 
issue.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


